El Juez Asociado Se. MacLeaey,
emitió la opinión del tribunal.
El día 4 de abril último, Juan Yilar presentó nna solici-tud al Juez Asociado de este Tribunal. Supremo Sr. Aldrey, en la que interesaba ser excarcelado, en procedimientos de habeas corpus, alegando en la referida solicitud que babía sido detenido en prisión ilegalmente, desde el 22 de marzo último, por el alcaide de la cárcel de San Juan, que procedía de conformidad con el mandamiento de prisión que fué ex-pedido por el Fiscal del Distrito de Humacao, con motivo de supuesta participación en el delito de asesinato; y que no liabía causa probable o razonable para tal'detención.
*844Celebrada la vista del caso en 8 de abril, el Juez Asociado Sr. de Aldrey, emitió la siguiente opinión:
“Mi manera de pensar en solicitudes de habeas corpus como la presente es, que cuando un detenido acude ante un juez o tribunal alegando y jurando que no hay evidencia que haga probable su deten-ción, debe el funcionario que decretó el arresto justificar ante ese juez o tribunal que existe alguna causa probable para que continúe preso, por medio de. alguna evidencia que prima facie y sin entrar en el análisis de ella, hagan razonable tal prisión, sin que el juez o tribunal que conoce del caso venga obligado a estar y pasar por la apre-ciación que de la evidencia haya hecho la persona que decretó la prisión.
“Esta opinión está sostenida en el caso de People v. Smith, 1 Cal., 9; Ex parte Becker, 86 Cal., 402; Ex parte Palmer, 86 Cal., 631, y Ex parte Adrián Colón, fallado por el Tribunal Supremo de Puerto Rico en 6 de diciembre de 1906, de.los que se desprende que en todos ellos se presentó alguna evidencia para justificar la prisión.
“La que en el presente caso se me ha presentado, no la estimo razonable para justificar la prisión, por lo que el peticionario Juan Vilar debe ser puesto en libertad por esta causa.”
De conformidad con esta opinión, el Juez Asociado Sr. de Aldrey expidió una orden decretando la excarcelación del prisionero que fue inmediatamente puesto en libertad.
Contra esa orden interpuso el Fiscal apelación para ante este tribunal, recurso que evidentemente está autorizado por el estatuto. (Véanse las Leyes de la sesión de 1903, pág. 104.) Pero no se lia tomado ninguna otra medida en el asunto del procedimiento de Vilar; no se ha.presentado acu-sación alguna contra él, según manifestó el Fiscal en la vista celebrada ante este tribunal, que tuvo lugar el día 6 del co-rriente, y todavía continúa en libertad. El procedimiento de habeas corpus no hubiera podido impedir tal acción'por parte del Fiscal, si la hubiera creído compatible con los dictados de la justicia, para proceder así.
En el alegato que en 9 del corriente presentó el Fiscal en este caso a solicitud del Tribunal, se expresan ampliamente Tas proposiciones propuestas por el Fiscal de Distrito de *845Humacao. Con el fin de hacer que toda la cuestión pneda presentarse claramente a la luz de una completa y libre dis-cusión, copiaremos literalmente varios párrafos del referido alegato. Dichos párrafos son como sigue:
“Apelamos esta resolución para ante esta honorable corte, no porque tuviéramos ningún interes especial en la detención del peti-cionario, puesto que ésta podría llevarse a cabo en cualquier otro tiempo, si las circunstancias del caso lo hubieran permitido, sino porque creemos que es del mayor interés para los altos fines de la justicia, en esta clase de investigaciones, determinar hasta donde al-canzan las facultades de nuestros fiscales de distrito, para decretar la prisión de una o varias personas que consideren relacionadas con la comisión de un delito.
“Sostenemos el principio de que los fiscales de distrito al hacer sus investigaciones no necesitan basar sus conclusiones respecto a la culpabilidad de un hombre en el testimonio escrito de testigos ni en ninguna prueba documental. Estas pruebas, estos indicios, pueden ser oídos por el Fiscal de los testigos verbalmente y descansar en estos testimonios, no para decretar la detención de un hombre, sino lo que es más grave aun, para presentar una acusación ante una corte de distrito. Esta es la ley vigente en la materia.
“No partamos del principio de que un Fiscal por un acto capri-choso de su voluntad pueda reducir a prisión a un hombre que jamas haya cometido un delito ni sobre quien hayan las mas leves sospechas de criminalidad. Se trata de hombres delincuentes a quienes se les imputa participaciones más o menos remota en acto delictivo; y en tales casos los Fiscales tienen el deber de asegurar por una prisión o por la constitución de una fianza, la comparecencia del hombre ante los tribunales de justicia, para responder de los cargos que se le hayan hecho.
“Sostenemos el principio de que los Fiscales de distrito no están obligados a descubrir en momento alguno ni a dar publicidad a las pruebas que tengan de la perpetración de un crimen y de su conexión con determinada persona mientras dura el período de la investigación, que aun cuando no querramos decir que sea enteramente secreto, debe sí ejercerse con ciertas reservas, para evitar que la acción de la justicia sufra perjuicio por. cualquier acto malicioso que pudiera realizarse, a fin de que no se esclarezca la verdad de un hecho. ’ ’
En apoyo de estas proposiciones el Fiscal citó en su in-*846forme oral y en su alegato, las siguientes autoridades; Có-digo de Enjuiciamiento Criminal, artículos 70, 448, 100, y párrafo 7o. del artículo 483; Cliurcli sobre Habeas Corpus, artículos 236 y 237, página 329; In re Kennedy, 144 Cal., 636; In re MacNulty, 77 Cal., 176; In re Sternes, 82 Cal., 245; Turpen v. Booth, 56 Cal., 65; Bishop New Criminal Procedure, tomo 1, artículos 867 y 8705; las que han sido cuidado-samente examinadas.
El Fiscal parece tener la idea de que por el hecho de que no tenemos gran jurado en Puerto Rico, el Fiscal substituye a ese cuerpo, estando sus actos sujetos a las mismas reglas que son de aplicación a los procedimientos que se siguen ante los grandes jurados en los Estados de la Unión Americana. Veamos que fundamento puede el Fiscal encontrar para hacer tal alegación, en las leyes estatutarias o decisiones judicia-les de esta Isla. Pero primeramente, recordemos el procedi-miento que se sigue como prescrito en .la mayor parte de los códigos criminales de los varios estados. El gran jurado géneralmente hace sus .investigaciones antes del arresto, si-guiendo éste su curso debido. Pero cuando ha habido un arresto con anterioridad a la investigación del gran jurado, siempre ha seguido una vista pública ante algún juez instructor, a menos que el prisionero renuncie a su derecho. Substituyendo al Fiscal por el gran jurado, como en California, las mismas reglas deben aplicarse. Pero aquí el Fiscal tendrá facultad para expedir órdenes de arresto, siempre que se llame su- atención hacia hechos que constituyan transgre-siones de la ley, pero en tales casos la orden de arresto se hará de manera que pueda devolverse diligenciada a cual-quier juez municipal o de paz en su caso, dentro del distrito. (Art. 97 del Código de Enjuiciamiento Criminal y secciones 4 y 14 de la ley sobre reorganización del sistema judicial, aprobada el 10 de marzo de 1904; Leyes de 1904, pags. 95 y 98.)
Nuestro Código de Enjuiciamiento Criminal contiene los *847siguientes artículos sobre el particular, que fueron leídos por el apelante en el acto de la vista.
“Artículo 70. — Cuando un acusado haya sido reducido a prisión, de acuerdo con lo dispuesto en el artículo 37 de este Código, el Fiscal tendrá el deber dentro de los veinte días siguientes a la prisión, de examinar a los testigos y presentar una acusación ál tribunal del dis-trito en que el delito sea enjuiciable, imputando al acusado la comisión de tal delito, si apareciese justificada por la prueba testifical. L/a acu-sación se hará en nombre de ‘ El Pueblo de Puerto Eico ’ y la suscribirá el Fiscal, según lo determinado en el artículo 3 de este Código.
“Art. 100. — Si resultare, sin embargo, del examen de los testigos, que se ha cometido un delito público y que hay causa suficiente para creer que el acusado es culpable de sti perpetración, el Fiscal ordenará el arresto del acusado, expidiendo al efecto un' mandamiento .de arresto.
“Art. 448. A menos que exista justa causa contraria, el tribunal decretará el sobreseimiento del proceso en los casos siguientes:
‘ ‘ 1. Cuando una persona haya sido detenida para responder por la comisión de un delito público, siempre que no se haya presentado acu-sación contra ella en el termino de sesenta días desde su detención.
“2. Cuando un acusado, cuyo juicio no haya sido transferido a petición suya, no sea sometido a juicio en el término de ciento veinte días, a contar desde la presentación de la acusación. ’ ’
Las facultades y deberes del Fiscal, de acuerdo con las leyes de Puerto Rico, se determinan en el Título III de nues^-' tro Código de Enjuiciamiento Criminal y están determina-dos en los artículos 95 al 109, inclusives.N
El Fiscal es el acusador público en el distrito para el cual está nombrado. El no tiene el carácter ni las facultades de un verdadero juez instructor. De acuerdo con lo dispuesto en •el artículo 70, cuando un acusado ha sido reducido a prisión por un juez municipal o de paz en su caso, de conformidad con los prescrito en el artículo 37 del Código de Enjuicia-miento Criminal, el Fiscal tendrá el deber, dentro de los veinte días siguientes a la prisión, de examinar a los testi-gos y presentar una acusación al tribunal del distrito en que el delito sea enjuiciable imputando al acusado la comisión de "tal delito, si apareciere justificada por la prueba.
*848En los artículos 98 y 100 se dispone qne en caso en qne los jueces municipales o de paz en su caso, no tengan juris-dicción, al ser devueltas las diligencias tramitadas ante dicho juez de paz, el Fiscal expedirá subpoenas para testigos, los que examinará, y si encontrare prueba suficiente de haberse cometido algún delito y causa probable de la culpabilidad del acusado, preparará una acusación, y ordenará el arresto del mismo, expidiendo un mandamiento en tal sentido.
No puede encontrarse en ninguna parte, como parece su-poner el Fiscal, que el Fiscal tenga facultad alguna .para que de un modo arbitrario y por virtud de prueba de carácter privado que adquiera, ordene el arresto de una persona sos-pechosa, encarcelarla por veinte días, mientras está en busca de otras pruebas, o trata de unir eslabones que están sepa-rados en una cadena de circunstancias que puede desarro-llarse en una conspiración para cometer un crimen. Según el artículo 98, el Fiscal debe presentar una acusación antes de que pueda ordenar el arresto definitivo de un acusado o persona sospechosa, de acuerdo con el artículo 100 del Código de Enjuiciamiento Criminal. Desde luego que su deber es hacer efectiva la comparecencia de los delincuentes, ante las cortes correspondientes, para la celebración de los juicios, ya por detención, o por medio de fianza, pero al hacer esto debe cumplir con la ley y no está facultado para que indebida-mente infrinja los derechos de las personas en perjuicio de su libertad.
Cualquier facultad que tenga el Fiscal para detener a un prisionero mientras pende la investigación, no puede suspen-, der la fuerza del auto de. habeas corpus. El juez que expida ese auto tiene derecho y es su imperioso deber, a hacer una completa y razonable investigación de acuerdo con las regias contenidas en el Código de Enjuiciamiento Criminal. (Título-XII; artículos 469 al 500). "Cierto es que el Fiscal no está obligado a revelar o mostrar al juez toda la prueba que tiene en la cual funda su acusación, en procedimiento de habeas corpus, si creyera que los fines de la justicia se perjudicaran de *849ese modo; pero debe mostrar bastante de la misma para que exista cansa probable de la detención, o fianza, y de no hacer-lo asi, debe decretarse la excarcelación del prisionero. El procedimiento de habeas corpus no puede obstaculizar el cur-so de la justicia, pero puede y debe impedir la prisión ilegal. No pueden existir en esta isla lettres de cachet. Después de un examen completo de todas las autoridades citadas o que fiemos podido examinar, estamos convencidos de que la reso-lución adoptada por nuestro, compañero fue correcta, por lo que debe confirmarse la orden de excarcelación.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados Wolf, y del Toro.
El Juez Asociado Sr. Aldrey, no tomó parte en la resolu-ción de este caso.